953 F.2d 687
293 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.COMMITTEE OF BLIND VENDORS OF THE DISTRICT OF COLUMBIA, et al.v.DISTRICT OF COLUMBIA, et al., Appellants.COMMITTEE OF BLIND VENDORS OF the DISTRICT OF COLUMBIA, et al.v.DISTRICT OF COLUMBIA, et al., Appellants.
Nos. 90-5280, 91-7142.
United States Court of Appeals, District of Columbia Circuit.
Jan. 30, 1992.

Before BUCKLEY, KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the responses to the court's December 23, 1991 order to show cause, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that No. 91-7142 be dismissed for lack of a final order.   It is


4
FURTHER ORDERED that the briefing in No. 90-5280 continue to be stayed pending the district court's final resolution of the attorneys' fees issue.   The parties are directed to file motions to govern further proceedings within thirty days of the district court's resolution of this matter.


5
The Clerk is directed to withhold issuance of the mandate in No. 91-7142 only until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.